Title: To James Madison from George House, 27 June 1808
From: House, George
To: Madison, James



Dear Sir,
New London June 27. 1808.

I take the liberty of addressing you on an interesting subject and solicit your friendly assistance towards the releif of six young American’s, who, Unfortunately where left by the Ship Leonidas Capn. Barnes a Whaling Ship of New London the 8 of May 1808 on the Uninhabited Island of Trinidad in Latitude 20 South and Longitude of 28 Wt.  The Father of one of the young Men is my neighbor and freind, Mr. Jason Rogers of this place one of the best friends to his country.  Knowing me to have been formerly acquainted with you Sir he has solicited me to write to you on the subject.  A statement is going on from Genl. Huntington collector of this District, allso, from Docr. Samuel Lee Agent for the Ship with some propositions to aid in their releif, in the first place by application to the President or the head of the department of State having cognizance of Nautical matters, to know wether liberty can be obtain’d to fit out a small and suitable Vessel to go directly to the Island, wether the Goverment would pay the expence of the undertaking; or would grant permission to ship a few articles on board to dispose of on thier return at the Brazils which, would enable them to pursue the enterprize without expence to the Goverment.  In the statements forwarded to you mention will be made of their unprepar’d situation to encounter with hunger exposed to the searching rays of the Sun & without shelter from storms, and without cloaths to preserve them from suffering.  Accept Sir my best wishes for your health & happiness  I remain Sir your Old freind

George House

